Case‘.7:19-mj-01020 Document 1 Filed on 05/03/19 in TXSD Page 1 of 1

\

AO 9l (Rev 8/0|) Criminal Complaint

 

United States District'Court

SOU'I'HERN DI STRfCT OF TEXAS
MCALLEN DIVI S ION

 

 

UNlTED STATES 0F AMERICA Usrg{|etg StatDe__stDlstr|ct Court
. ern
v- _ 1 Fle'{,°‘ °"°"“CRIMINAL CoMPLAINT

Oscar Arturo Ze|aya~Crespo

MAY 3 2019 Case i\{/umber: M-19~`/O 20

David J. Bradley, C|erk

lAE YOB: 1 986 l
E| Sa|vador
(Name and Address of Defendant)

g l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about Mal 2, 2019 ` in ' Starr Coun'ty, in

the Southern District of Te)<as

(Track Statutory Language of- Ojj""ense)
being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Cuevitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or

the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Tltle _8___ United States Code, Section(s) - 1326
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

f (Fe|ony)

 

Oscar Arturo Zelaya-Crespo was encountered by Border Patrol Agents near Cuevitas, Texas on May 2, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 2, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on April ll, 2018 through`Dallas, Texas. Prior to Deportation/Exclusion the Defendant was
instructed not to return to the United States without permission from the U. S. Attorney `General and/or the Secretary ofHomeland
Security. On February 24, 2009, the defendant was convicted of Robbery and sentenced to two (2) years confinement

&waoléb° \/“lai;§~@iv\/,`A tilt/ftl

Continued on the attached sheet and made a part ofthis complaint

 

 

Sworn to before me and subscribed in my presence, Signature of Complainant

 

 

May 3, 2019 ' _~Nlcolas l_. BuLLsA ~ 4Se'r'iio'r:`Patrolé`gent

   

J. Scott Hacker , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer S/ignaturm J dicia| Officer

